DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to a response filed 22 December 2021, on an application filed 25 September 2014, which claims domestic priority to a provisional application filed 29 March 2012.
Claim 1 has been amended.  
Claims 3, 8, 12, 17 and 22 have been canceled.
Claims 1, 2, 4, 7, 9-11, 13, 16 and 18-21 are currently pending and have been examined.


Response to Amendments

The rejection of claims 1, 2, 4, 7, 9-11, 13, 16 and 18-21 under 35 USC 112 have been upheld. Please see below for further details.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 7, 9-11, 13, 16 and 18-21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 and 10 recite the steps of training a feasibility algorithm. The patent application does not provide an adequate formula or algorithm explaining how the algorithm is trained. For example, the published specification, in paragraphs 20 and 23 indicate that the algorithm is trained. The specification does not, however, disclose an adequate formula or algorithm for training a feasibility algorithm. Therefore, one skilled in the art of healthcare intervention, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed. Claims 1 and 10 have a similar issue with regard  re-performing the training of the feasibility estimate algorithm and the further re-performing the training accounting for skew in the median and the average step completion time values caused by the backlog. Claim 20 has similar issues.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, 7, 9-11, 13, 16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They are replete with errors making it impossible to properly examine them. The following is an incomplete listing of indefinite errors in the claims.

Claims 10 and 20 recite limitations directed to enlarging the predefined data window. However, claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements/steps/necessary structural connections. See MPEP § 2172.01. The omitted elements/steps/necessary structural connections are: the increased predefined time window and the rest of the invention. Presumably the enlarged window is used in the second re-performing of the feasibility algorithm, but the claims do not state this.

Claim 10 recites limitations directed to training, continuously re-performing the training, and re-performing the training of the feasibility estimation algorithm, however, there is no connection between this algorithm and the rest of the claim. Why is the algorithm being trained? These claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements/steps/necessary structural connections. See MPEP § 2172.01. The omitted elements/steps/necessary structural connections are: the connection between the algorithm and the rest of the invention. The amendment to the claims indicate that the training is done on an algorithm that estimates a completion time for the at least one pathway, however, the algorithm is not actually used by the invention as claimed – it is merely trained, and retrained. Further, it is unclear whether the continuously re-performing of the training is the same as the further re-performing the training, or whether these are different re-performances of the training. Further, is the outputting performed utilizing the trained algorithm, or whether the outputting is a byproduct of training the algorithm, or something else. Claim 20 has similar issues.

Claims 1 and 10 recite the elements previous records in the outputting limitation. It is unclear what previous records refers to, or how they are used. Claim 20 has similar issues.

Claim 10 recites the element the median and the average step completion time values in the one or more departments limitation. It is unclear whether these limitations are the same, or related to the previously recited elements an average and a median time of completion. It is unclear how to interpret this limitation. Claim 20 has similar issues.

Claim 10 recites the element the backlog in the one or more departments limitation. It is unclear how or if this term relates to the previously cited has become backlogged. Claim 20 has similar issues.

Claims 1 and 10 recite limitations directed to if there is a probability of completion by the specified deadline below a predetermined low probability of completion threshold, however, there is no connection between this limitation and the rest of the claim. IS this probability determined by the algorithm, or something else? These claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements/steps/necessary structural connections.  See MPEP § 2172.01. The omitted elements/steps/necessary structural connections are the relationship between this determined probability and the rest of the claim, and specifically to the algorithm. Further, is the low probability of completion the same as the previously indicated probability of pathway completion, or is it different? Claim 20 has similar 

Claims 1 and 10 recite the element directed to thereby accounting for skew in the median step completion time and the average step completion time values caused by backlog in the at least one pathway and account for skew in the median and the average step completion time values caused by the backlog. However, this is not a positive recitation of the claims so it is unclear whether the limitation is required by the claims. Accordingly, the claims are indefinite. Claim 20 has similar issues.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2, 4, 7, 9-11, 13, 16 and 18-21 are rejected under 35 U.S.C. 103(a) as being obvious over Springorum et al. (U.S. Patent 8,140,365 B2), hereinafter Springorum, in view of Henry et al. (U.S. PG-Pub 2009/0055237 A1), hereinafter Henry, further in view of Chickering et al. (U.S. PG-Pub 2008/0027890 A1), hereinafter Chickering, further in view of Johnson et al. (U.S. PG-Pub 2009/0089092 A1), hereinafter Johnson.

As per claims 1, 4, 10, 13 and 19-21, Springorum discloses a method, a system and a device (Springorum, Fig. 3), including:
a user interface via which a user enters a clinical order and specifies a deadline (Springorum, Fig. 3 and Col. 2, lines 1014 and 29-32, where the user enters the desired clinical examination and the available time span for executing the exam); and
a processor configured to execute computer-executable instructions stored in a memory (Springorum, Figs. 2 & 3), the instructions comprising:
receiving the clinical order and deadline information (Springorum, Col. 2, lines 1014 and 29-32, where the user enters the desired clinical examination and the available time span for executing the exam);
identifying and storing relevant steps and substeps of at least one pathway for satisfying the clinical order (Fig. 3 #44, the Office notes that a step as claimed would just be at least two substeps combined);
filtering and parsing information in a hospital computer environment (Springorum, Fig. 1 #6 filters and parses the information received by the system at #2 and #4 in order to utilize time span information and the sum of the durations to determine a difference therein; see Col. 1, lines 43-47)… identify duration values for each step and substep in the at least one pathway (Springorum discloses the identification of various step duration values based on previous experiences at Col. 2, line 56 to Col. 3, line 2.);
storing the identified duration values and actual completion time values for the steps and substeps in the at least one pathway together with relevant statistics in a database (Springorum discloses the identification of various step duration values based on previous experiences at Col. 2, line 56 to Col. 3, line 2, and the storing of that information in the relevant templates, the Office notes that actual completion time would just be the total time for the process, or the sum of the duration for the steps and substeps. The Office further notes that actual completion time values would comprise relevant statistics, as would total time.);
training a feasibility estimation algorithm that estimates a completion time for the at least one pathway using: (i) the identified duration values of the steps and substeps, (ii) the actual completion time values, and (iii) the relevant statistics (Fig. 3 of Springorum discloses the use of the identified duration values and completion times, which also comprise relevant statistics, in an algorithm 18 that determines whether it is feasible to adjust an examination by optimizing it, See Col 7, line 35 to Col. 8, line 11.);
	... the training of the feasibility estimation algorithm using a predefined data time window of identified duration values and actual completion time values (Fig. 3 of Springorum discloses the use of the identified duration values and completion times in an algorithm that determines whether it is feasible to adjust an examination by optimizing it.);
	consideration of the average time of completion (Col. 1, lines 38-42.);
	if it is determined that is feasible to adjust an examination, enlarging the predefined data window to encompass a longer period of data ... (Fig. 3 of Springorum discloses the use of the identified duration values and completion times in an algorithm that determines whether it is feasible to adjust an examination by optimizing it, accordingly, time window sizing for estimated completion is based on an analysis of historical data, which would include data relevant to a backlogged task performer (the size of the window is based on history), see Col. 7, line 35 to Col. 8, line 12.); and
	outputting a calendar (Figs. 4 and 5).
	19.	a non-transitory computer readable medium carrying a computer program (Springorum, Figs. 2 and 3.);
	20.	determining that one or more steps in the clinical pathway cannot be completed by the deadline (Springorum, Fig. 3 #48 determines whether the pathway can be completed by the "available time" deadline.);
with the feasibility estimation algorithm, determining whether the clinical pathway can be completed by the deadline (Springorum, Fig. 3 #48 determines whether the pathway can be completed by the "available time" deadline.).

Springorum fails to explicitly disclose:
1, 10, 20.	retrieving information from … inter-department information hub, 
outputting, via the user interface, an estimated completion time for the at least one pathway and a probability of pathway completion by the specified deadline based on ... a median time of completion of the clinical order based on previous records; and
continuously re-performing the algorithm training and re-performing the training of the feasibility estimation algorithm to account for median ... step completion time values that are skewed due to the backlog;
determining if one or more departments performing a step or substep in the at least one pathway has become backlogged, then retraining the algorithm using a larger historical data collection window to improve results and account for skew in the results caused by the backlog; and
if there is a probability of completion by the specified deadline below a predetermined low probability of completion threshold, prompting via the user interface, the user to reschedule the specified deadline;
color coding data based on comparison to multiple thresholds; 
wherein the information retrieved from an inter-department information hub comprises data from all of: a pathology department information system; a laboratory information system; electronic medical record system; a surgical department information system; and a radiology department information system; and
4, 13, 20, 21. 	prompting the user to adjust both of: the deadline; and at least one of a pathway step and a pathway substep; in order to increase the probability of pathway completion by the specified deadline.

Henry teaches that it was old and well known in the art of workflow processing at the time of the invention/filing to provide:
retrieving information from … an inter-department information hub  (Henry, Fig. 2, discloses information from a hub that communicates with multiple users #255); 
outputting via the user interface an estimated completion time for the at least one pathway and a probability of pathway completion by the specified deadline based on the ... a median time of completion of the clinical order based on previous record (Henry, Fig. 7 and paragraphs 55-56 outputs a chart with the estimated completion times of multiple items, including the overall project #420C estimated completion time #710C. “Each u-bar 710 … displays the earliest start date, earliest expected finish date, expected finish date, latest expected finish date and the latest finish date as calculated by the facility for the corresponding work item 420”, wherein these dates are determined using the probability analysis of Figs. 6A-B, which discloses that the u-bar represents a percentage probability of the task/project being completed on that day/deadline, see paragraphs 30 (probability = 80%), 38 and 51. See also the listing of confidence levels 
determining if one or more departments performing a step or substep in the at least one pathway has become backlogged ...; and if there is a probability of completion below a predetermined low probability of completion threshold by the specified deadline, prompting via the user interface, the user to reschedule the specified deadline (Henry discloses an interface that provides a notification to a user when there is a low probability of completion by a specified deadline, whether due to a backlog or otherwise, see paragraph 60, where the system estimates that work item 420g is not going to be completed before the promise date, or deadline. The indication in Henry that the work will be finished at a particular time, herein a time after the deadline, is an indication that the probability of completion is below a low probability threshold, as the completion date is based on a determined confidence interval of whether the item will be completed before a deadline, see paragraphs 48-51. Henry also provides a system for rescheduling the specified deadline by a user through the interface, see Fig. 3. Given these two elements of Henry, it would be obvious to one of ordinary skill in the art to arrive at a system wherein if there is a low probability of completion by the specified deadline, prompting via the user interface, the user to reschedule the specified deadline because both elements were contained in the reference, although separately embodied; and the one of ordinary skill in the art would have recognized the results the combination were predictable due to all of the elements directed to similar subject matter regarding managing project uncertainty and being disclosed in the same reference. Further, if a user is provided notice that a project or sub-project is not likely to be completed by a promised 
4, 13, 20, 21. prompting the user to adjust both of: the deadline; and at least one of a pathway step and a pathway substep; in order to increase the probability of pathway completion by the specified deadline (Henry, Fig. 3 #355 prompts a user to adjust the project in order to customize the project to the user's requirements, including the day of completion/deadline and the particular steps required.); 
to provide “calculating expected start and finish dates for all or most of the work items in a project, the facility is able to calculate an expected end date for the entire project” wherein “[b]y basing the calculation on ranged estimates, the facility can account for the uncertainty inherent in projects” (Henry, Abstract) thereby increasing the accuracy of workflow projections.

Therefore, it would have been obvious to one of ordinary skill in the art of workflow processing at the time of the invention/filing to modify the method of Springorum to include filtering and parsing information retrieved from an inter-department information hub, outputting via the user interface an estimated completion time for the at least one pathway and a probability of pathway completion by the specified deadline; determining if one or more departments performing a step or substep in the at least one pathway has become backlogged; if there is a probability of completion by the specified deadline below a predetermined low probability threshold, prompting via the user interface, the user to reschedule the specified deadline; and prompting the user to adjust at both of the clinical pathway and the deadline, as taught by Henry, in order to provide “calculating expected start and finish dates for all or most of the work items in a 


Although Springorum/Henry disclose determining if one or more departments performing a step or substep in the at least one pathway has become backlogged, the combination fails to explicitly disclose training the algorithm using a larger historical data collection window to improve results.

However, it is old and well known in the computing arts to train algorithms using a larger historical data collection window to improve results, as evidenced by Chickering, paragraph 19, and continuously re-performing the algorithm training and re-performing the training of the algorithm (Chickering, Figs. 6 and 7, and paragraphs 2 and 32-35 retrains the algorithm whenever new data is made available.) in order to improve the accuracy of algorithms.

Therefore, it would have been obvious to one of ordinary skill in the computing arts at the time of the invention/filing to modify the method of Springorum/Henry to include training algorithms using a larger historical data collection window to improve results, as taught by Chickering, in order to improve the accuracy of algorithms. Moreover, merely adding a well-known element 


The combination of Springorum/Henry/Chickering fail to explicitly disclose color coding output by thresholds and information from one of a pathology department information system; a laboratory information system; electronic medical record system; a surgical department information system; and a radiology department information system.

Johnson teaches that it was old and well known in the art of workflow processing at the time of the invention/filing to provide color coding output by thresholds in conjunction with a workflow system (Johnson, paragraphs 57, 63 and 88) and information from one of a pathology department information system; a laboratory information system; electronic medical record system; a surgical department information system; and a radiology department information system (Johnson, paragraphs 63, 67, 83) in order to provide immediate and highly visible indications of important information to a user and collect information from multiple sources.

Therefore, it would have been obvious to one of ordinary skill in the art of workflow processing at the time of the invention/filing to modify Springorum/Henry/Chickering to include provide color coding output by thresholds in conjunction with a workflow system and information from one of a pathology department information system; a laboratory information system; electronic medical record system; a surgical department information system; and a radiology department information system, as taught by Johnson, in order to provide immediate and highly visible 

A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2111.04. 

The following limitations are interpreted as intended use:
1, 10, 20.	to account for median and average step completion time values that are skewed due to the backlog;
4, 13.	in order to increase the probability of pathway completion by the specified deadline. As the recited prior art has the capability to perform these intended use limitations, the prior art meets the limitations.


As per claims 2, 7, 9, 11, 16 and 18, Springorum/Henry/Chickering/Johnson disclose claims 1 and 10, discussed above. Springorum also discloses:
2, 11. 	presenting to the user via the user interface a scheduling tool comprising a calendar that shows the specified deadline and estimated completion times of one or more steps and substeps in the pathway (Springorum Fig. 4 discloses a user interface that shows various calendars with estimated completion times of Fig. 5).
7, 16. 	wherein the deadline is a scheduled time of at least one of a surgery and a medical treatment (Springorum, Figs. Col. 2, lines 10-14 and 29-32, where the user enters the desired clinical examination, which would comprise a diagnostic medical treatment or procedure, and the available time span for executing the exam, see also Fig. 3 #42 and 44).
9, 18.	wherein the clinical order comprises a request for performance of one or more clinical procedures on a patient (Springorum, Figs. Col. 2, lines 10-14 and 29-32, where the user enters the desired clinical examination, Which would comprise a diagnostic medical treatment or procedure, and the available time span for executing the exam, see also Fig. 3 #42 and 44).


Response to Arguments

Applicant’s arguments filed 22 December 2021 concerning the rejection of all claims under 35 U.S.C. 112 and 103 have been fully considered but they are not persuasive.


With regard to the rejection of the claims under 35 U.S.C. 112, the Applicant argues that the amendments to the claims overcome the previously cited issues. The Office agrees with regard to the rejections that have been removed, however the remainder of the previously cited rejections have not been overcome by the amendments, and further rejections have been noted in view of the amendments to the claims. Please see above for further details. Accordingly, the 112 

Please note the following language cited from the Patent Board Decision issued on 29 August 2019, regarding this invention:


    PNG
    media_image1.png
    655
    661
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    142
    622
    media_image2.png
    Greyscale



With regard to the rejection of the claims under 35 U.S.C. 112, the Applicant argues that Springorum fails to disclose the material directed to enlarging the predefined window and if there is a probability of completion ... .

The Office respectfully disagrees.

The Applicant is arguing against the references separately. Herein, the claimed invention is not rejected as being anticipated by Springorum, it is rejected as being obvious over a collection of references, as shown above.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the combination of the cited references disclose the contested limitation.


In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Springorum, Henry, Chickering, Johnson, Jin, Walker, Johnson, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Actions (24 September 2021, 8 December 2020, 1 July 2020, 10 October 2017 and 30 May 2017), and incorporated herein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
13 January 2022